IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-40598
                        (Summary Calendar)
                        __________________


JUAN VEGA,

                                             Plaintiff-Appellant,

                              versus

J.T. HICKEY Et Al.,

                                             Defendants,

J.T. HICKEY,

                                             Defendant-Appellee.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                      (USDC No. C-93-CV-165)
                        - - - - - - - - - -
                            May 20, 1996
Before GARWOOD, WIENER and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Juan Vega appeals from a judgment for the defendant following

a jury verdict in this 42 U.S.C. § 1983 civil rights suit.   Because

Vega failed to move for a judgment as a matter of law, pursuant to

Fed. R. Civ. P. 50, the issue is reviewed for plain error only, and

this court will reverse only if the judgment complained of results

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
in a manifest miscarriage of justice.    Phillips v. Frey, 20 F.3d
623, 627 (5th Cir. 1994).

     Vega presented no evidence at trial demonstrating "a policy or

custom which caused the constitutional deprivation."      Colle v.

Brazos County, Tex., 981 F.2d 237, 244 (5th Cir. 1993) (citing

Brummett v. Camble, 946 F.2d 1178, 1182-83 (5th Cir. 1991)), cert.

denied, 504 U.S. 965 (1992).    The evidence supported the verdict

that the defendant did not act with deliberate indifference to

Vega's serious medical needs as a pretrial detainee or a convicted

prisoner.   See Hare v. City of Corinth, 74 F.3d 633, 643 (5th Cir.

1996) (holding that when a pretrial detainee bases his claim on a

jail official's "episodic acts or omissions," the standard of

subjective deliberate indifference enunciated in Farmer v. Brennan,

114 S. Ct. 1970, 1980 (1994), is the measure of culpability) (en

banc); Estelle v. Gamble, 429 U.S. 97, 106 (1976).

AFFIRMED.




                                 2